Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-20 are pending.  

Allowable Subject Matter
Claims 3-7, 10-14 and 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims subject to overcoming the rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph. 
Claim 3. The method according to claim 1, wherein the counting comprises:
sequentially sliding a window at a sliding interval on each of the M objects to determine whether any of the application accounts referenced in the M objects are referenced in the window; and 
counting a number of appearances of each application account referenced in the window.
Claim 4. The method according to claim 1, wherein the identifying comprises: filtering an application account having a posting time of an object comprising the first topic that is after a first burst time period of the first topic out of the N application accounts having the highest numbers of appearances.
Claim 5. The method according to claim 1, wherein the identifying comprises: 

Claim 6. The method according to claim 1, wherein the identifying comprises:
filtering an application account having a comment quantity of an object comprising the first topic less than a second threshold out of the N application accounts having the highest numbers of appearances.
Claim 7. The method according to claim 1, wherein the identifying comprises:
filtering an application account that does not have an originality identifier carried on an object comprising the first topic out of the N application accounts having the highest numbers of appearances.
Claim 10. The apparatus of claim 8, wherein the circuitry is further configured to: sequentially slide a window at a sliding interval on each of the M objects to determine whether any of the application accounts referenced in the M objects are referenced in the window; and count a number of appearances of each application account referenced in the window. 
Claim 11. The apparatus of claim 8, wherein the circuitry is further configured to: 
filter an application account having a posting time of an object comprising the first topic that is after a first burst time period of the first topic out of the N application accounts having the highest numbers of appearances. 
Claim 12. The apparatus of claim 8, wherein the circuitry is further configured to: filter an application account having a repost quantity of an object comprising the first topic less than a first threshold out of the N application accounts having the highest numbers of appearances.

Claim 14. The apparatus of claim 8, wherein the circuitry is further configured to: 
filter an application account that does not have an originality identifier carried on an object comprising the first topic out of the N application accounts having the highest numbers of appearances.
Claim 17. The non-transitory computer-readable medium of claim 15, wherein the counting comprises: sequentially sliding a window at a sliding interval on each of the M objects to determine whether any of the application accounts referenced in the M objects are referenced in the window; and counting a number of appearances of each application account referenced in the window.
Claim 18.  The non-transitory computer-readable medium of claim 15, wherein the identifying comprises: filtering an application account having a posting time of an object comprising the first topic that is after a first burst time period of the first topic out of the N application accounts having the highest numbers of appearances.
Claim 19. The non-transitory computer-readable medium of claim 15, wherein the identifying further comprises: filtering an application account having a repost quantity of an object comprising the first topic less than a first threshold out of the N application accounts having the highest numbers of appearances.
Claim 20. The non-transitory computer-readable medium of claim 15, wherein the identifying comprises: filtering an application account having a comment quantity of an object comprising 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “identifying, by the processing circuitry, according to an account filter rule, a first application account from the N application accounts having the highest numbers of appearances.” 
Furthermore, claim 1 recites “determining an object associated with the first topic and posted by the first application account as a native object.”
An account having the highest number of postings i.e., “a first application account from the N application accounts having the highest numbers of appearances” does not determine an account related to time. See specification paragraph 18 for the definition of native object, i.e., native object can refer to an object that is original and initially posted on a social platform.         
Furthermore, “posted by the first application account as a native object” is drawn to intended use and is not given patentable weight.   

Claims 2-7 do not correct the above deficiency of claim 1. 
Claims 8-20 are rejected on a similar basis as claims 1-7.  
    
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:
Claim 1 recites “determining, by a processing circuitry, a first topic from a social network.” 
Claims 8 and 15 include similar language. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mei (US 2014/0244614) in view of Moon (US 2015/0142782) in view of Chung (US 2007/0073667) in view of Ferreira (US 2018/0174190) in view of Rayman (US 2008/0235189) in view of Raskin (US 2017/0308962) and further in view of Callaghan (US 2018/0121399).   
Regarding claim 1, Mei discloses:

Mei claim 1. A method comprising: receiving a microblog entry from a social stream domain; determining by one or more processors, based on a topic space associated with the social  stream domain and a media domain, a topic that is associated with the microblog entry; and determining, based on the topic space, one or more media items in the media domain that are associated with the topic.	

searching, by the processing circuitry, for M objects each being content posted by an application account in the social network and associated with the first topic, M being a positive integer;
Mei discloses the elements of the claimed invention as noted but does not disclose above limitation.  However, Moon discloses:
	Moon [0035] The taxonomy is not itself a search schema but can be used by search tools; the taxonomy is also used as a resource for generating search parameters and attributes for obtaining data or "surfacing data" related to a specific subject of interest or product attribute and for searching user accounts at various types of content sites. 
Interpretation:  
M objects = various types of content sites
First topic = specific subject of interest
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mei to obtain above limitation based on the teachings of Moon for the purpose of searching user accounts at various types of content sites.  


Mei discloses the elements of the claimed invention as noted above but does not disclose above limitation.  However, Chung discloses:
	Chung [0062] The second processor 221 generates and manages personal communities, and posts and manages contents for respective personal communities. Also, the second processor 221 includes a visitor monitoring module 2211 for counting the number of visitors (accessing users except the users who are registered as members to a predetermined shared community) who access the corresponding shared community, and a contents posting monitoring module 2212 for checking contents posting by the corresponding users for each personal community and counting the number of recent contents for each contents posting.
Interpretation: M objects = each personal community
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mei to obtain above limitation based on the teachings of Chung for the purpose of counting the number of recent contents for each contents posting.   

by using the respective application account as a keyword to search the M objects, 
see Moon above

one of the application accounts being counted as appearing twice for one of the M objects that cites the one of the application accounts twice;
Mei discloses the elements of the claimed invention as noted but does not disclose above limitation.  However, Ferreira discloses: 

Interpretation: application accounts being counted as appearing twice = posting multiple digital content items, refer above claim limitation …. “content being posted by an application account.”  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mei to obtain above limitation based on the teachings of Ferreira for the purpose of selecting a time period for posting multiple digital content items. 

determining N application accounts having highest numbers of appearances among the application accounts referenced in the M objects, N being a positive integer;
Mei discloses the elements of the claimed invention as noted but does not disclose above limitation.  However, Rayman discloses:
	Rayman [0032] The purpose of these modifiers is to reward users based on content creation and interactions which in turn, adds content and experience richness to the system. The "Number of Posts" rating modifier is calculated by measuring the uniform distribution of the number of Posts generated by that user, on a scale comprised of the average Posts by all users 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mei to obtain above limitation based on the teachings of Rayman for the purpose of rewarding users based on content creation and interactions. 

identifying, by the processing circuitry, according to an account filter rule, a first application account from the N application accounts 
Mei discloses the elements of the claimed invention as noted but does not disclose above limitation.  However, Raskin discloses:
Raskin [0062] In a second example, content can be presented with a user account identifier (e.g., global, local, etc.) identifying the user account posting the content.  However, modifying content channels can be based on any suitable data.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mei to obtain above limitation based on the teachings of Raskin for the purpose of identifying the user account posting the content.  

having the highest numbers of appearances among the application accounts referenced in the M objects; 
Rayman [0032] The purpose of these modifiers is to reward users based on content creation and interactions which in turn, adds content and experience richness to the system. The "Number of Posts" rating modifier is calculated by measuring the uniform distribution of the 

determining an object associated with the first topic and posted by the first application account as a native object.
Mei discloses the elements of the claimed invention as noted but does not disclose above limitation.  However, Callaghan discloses:
	Callaghan [0019] Users scrolling to the bottom of a visible page can trigger another content retrieval so that in effect the page is an infinite scrolling action pulling down additional content article or scrolling through chronological postings to a social networking site. 
Interpretation:
First posting determines native object, see specification paragraph 18. 
A native object can refer to an object that is original and initially posted on a social platform.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mei to obtain above limitation based on the teachings of Callaghan for the purpose of determining the sequence of postings.  

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Mei, Moon, Chung, Ferreira, Raymen, Raskin and Callaghan and further in view of Thomas (US 2011/0087668) 

Thomas [0125] It is also noted that near-duplicate clustering as described herein can be a separate process from semantic clustering of documents. As is known in the art, in semantic clustering, documents are grouped into clusters based on the topics to which they pertain; a number of algorithms and products for semantic clustering exist. Document analysis in semantic clustering algorithms focuses on determining the topic to which a given document pertains (e.g., income taxes or Japan), and documents whose content is quite different can be clustered together if they pertain to the same topic.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Mei, Moon, Chung, Ferreira, Raymen, Raskin and Callaghan to obtain above limitation for the purpose of determining a topic by means of clustering.  

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mei in view of Moon in view of Chung in view of Ferreira in view of Rayman in view of Raskin and further in view of Callaghan.    
Regarding claim 8, Mei discloses:
determine a first topic from a social network;


search for M objects each being content posted by an application account in the social network and associated with the first topic, M being a positive integer;
Mei discloses the elements of the claimed invention as noted but does not disclose above limitation.  However, Moon discloses:
	Moon [0035] The taxonomy is not itself a search schema but can be used by search tools; the taxonomy is also used as a resource for generating search parameters and attributes for obtaining data or "surfacing data" related to a specific subject of interest or product attribute and for searching user accounts at various types of content sites. 
Interpretation:  
M objects = various types of content sites
First topic = specific subject of interest
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mei to obtain above limitation based on the teachings of Moon for the purpose of searching user accounts at various types of content sites.  

count a number of appearances of times each of plural application accounts appears in the M objects 

	Chung [0062] The second processor 221 generates and manages personal communities, and posts and manages contents for respective personal communities. Also, the second processor 221 includes a visitor monitoring module 2211 for counting the number of visitors (accessing users except the users who are registered as members to a predetermined shared community) who access the corresponding shared community, and a contents posting monitoring module 2212 for checking contents posting by the corresponding users for each personal community and counting the number of recent contents for each contents posting.
Interpretation: M objects = each personal community
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mei to obtain above limitation based on the teachings of Chung for the purpose of counting the number of recent contents for each contents posting.   

by using the respective application account as a keyword to search the M objects, 
see Moon above

one of the application accounts being counted as appearing twice for one of the M objects that cites the one of the application accounts twice;
Mei discloses the elements of the claimed invention as noted but does not disclose above limitation.  However, Ferreira discloses: 
	Ferreira [0020] Among other things, the disclosed systems and methods improve a user's ability to manage posting digital content through a social networking system by giving the user 
Interpretation: application accounts being counted as appearing twice = posting multiple digital content items, refer above claim limitation …. “content being posted by an application account.”  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mei to obtain above limitation based on the teachings of Ferreira for the purpose of selecting a time period for posting multiple digital content items. 

determining N application accounts having highest numbers of appearances among the application accounts referenced in the M objects, N being a positive integer;
Mei discloses the elements of the claimed invention as noted but does not disclose above limitation.  However, Rayman discloses:
	Rayman [0032] The purpose of these modifiers is to reward users based on content creation and interactions which in turn, adds content and experience richness to the system. The "Number of Posts" rating modifier is calculated by measuring the uniform distribution of the number of Posts generated by that user, on a scale comprised of the average Posts by all users and the number of Posts by the highest Posting user(s). The user can receive up to 0.75 points 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mei to obtain above limitation based on the teachings of Rayman for the purpose of rewarding users based on content creation and interactions. 

identify, according to an account filter rule, a first application account from the N application accounts 
Mei discloses the elements of the claimed invention as noted but does not disclose above limitation.  However, Raskin discloses:
Raskin [0062] In a second example, content can be presented with a user account identifier (e.g., global, local, etc.) identifying the user account posting the content.  However, modifying content channels can be based on any suitable data.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mei to obtain above limitation based on the teachings of Raskin for the purpose of identifying the user account posting the content.  

having the highest numbers of appearances among the application accounts referenced in the M objects; and
Rayman [0032] The purpose of these modifiers is to reward users based on content creation and interactions which in turn, adds content and experience richness to the system. The "Number of Posts" rating modifier is calculated by measuring the uniform distribution of the number of Posts generated by that user, on a scale comprised of the average Posts by all users 

determining an object associated with the first topic and posted by the first application account as a native object.
Mei discloses the elements of the claimed invention as noted but does not disclose above limitation.  However, Callaghan discloses:
	Callaghan [0019] Users scrolling to the bottom of a visible page can trigger another content retrieval so that in effect the page is an infinite scrolling action pulling down additional content article or scrolling through chronological postings to a social networking site.  
Interpretation:
First posting determines native object, see specification paragraph 18. 
A native object can refer to an object that is original and initially posted on a social platform.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mei to obtain above limitation based on the teachings of Callaghan for the purpose of determining the sequence of postings.  

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Mei, Moon, Chung, Ferreira, Raymen, Raskin and Callaghan and further in view of Thomas 
Regarding claim 9, the combination of Mei, Moon, Chung, Ferreira, Raymen, Raskin and Callaghan discloses the elements of the claimed invention as noted but does not disclose

Thomas [0125] It is also noted that near-duplicate clustering as described herein can be a separate process from semantic clustering of documents. As is known in the art, in semantic clustering, documents are grouped into clusters based on the topics to which they pertain; a number of algorithms and products for semantic clustering exist. Document analysis in semantic clustering algorithms focuses on determining the topic to which a given document pertains (e.g., income taxes or Japan), and documents whose content is quite different can be clustered together if they pertain to the same topic.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Mei, Moon, Chung, Ferreira, Raymen, Raskin and Callaghan to obtain above limitation for the purpose of determining a topic by means of clustering.  

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mei in view of Moon in view of Chung in view of Ferreira in view of Rayman in view of Raskin and further in view of Callaghan.    
Regarding claim 15, Mei discloses:
determining a first topic from a social network;
Mei claim 1. A method comprising: receiving a microblog entry from a social stream domain; determining, by one or more processors, based on a topic space associated with the social stream domain and a media domain, a topic that is associated with the microblog entry; 

searching for M objects each being content posted by an application account in the social network and associated with the first topic, M being a positive integer;
Moon [0035] The taxonomy is not itself a search schema but can be used by search tools; the taxonomy is also used as a resource for generating search parameters and attributes for obtaining data or "surfacing data" related to a specific subject of interest or product attribute and for searching user accounts at various types of content sites. 
Interpretation:  
M objects = various types of content sites
First topic = specific subject of interest
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mei to obtain above limitation based on the teachings of Moon for the purpose of searching user accounts at various types of content sites.  

counting a number of times each of plural application accounts appears in the M objects 
Mei discloses the elements of the claimed invention as noted above but does not disclose above limitation.  However, Chung discloses:
	Chung [0062] The second processor 221 generates and manages personal communities, and posts and manages contents for respective personal communities. Also, the second processor 221 includes a visitor monitoring module 2211 for counting the number of visitors (accessing users except the users who are registered as members to a predetermined shared community) 
Interpretation: M objects = each personal community
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mei to obtain above limitation based on the teachings of Chung for the purpose of counting the number of recent contents for each contents posting.   

by using the respective application account as a keyword to search the M objects, 
see Moon above

one of the application accounts being counted twice for one of the M objects that cites the one of the application accounts twice;
Mei discloses the elements of the claimed invention as noted but does not disclose above limitation.  However, Ferreira discloses: 
	Ferreira [0020] Among other things, the disclosed systems and methods improve a user's ability to manage posting digital content through a social networking system by giving the user more control over the timing and spacing of each post. Certain embodiments of the disclosed invention provide a user with an option to select a time period for posting multiple digital content items and receive a corresponding selection from the user for the time period. For example, a user may choose a time period consisting of days or weeks in which to post a group of digital content items. This time period selection enables a user to avoid overloading audience members 
Interpretation: application accounts being counted as appearing twice = posting multiple digital content items, refer above claim limitation …. “content being posted by an application account.”  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mei to obtain above limitation based on the teachings of Ferreira for the purpose of selecting a time period for posting multiple digital content items. 

determining N application accounts having highest numbers of appearances among the application accounts referenced in the M objects, N being a positive integer;
Mei discloses the elements of the claimed invention as noted but does not disclose above limitation.  However, Rayman discloses:
	Rayman [0032] The purpose of these modifiers is to reward users based on content creation and interactions which in turn, adds content and experience richness to the system. The "Number of Posts" rating modifier is calculated by measuring the uniform distribution of the number of Posts generated by that user, on a scale comprised of the average Posts by all users and the number of Posts by the highest Posting user(s). The user can receive up to 0.75 points based on this calculation. Users with fewer Posts than the average user receive a rating modifier of zero.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mei to obtain above limitation based on the teachings of Rayman for the purpose of rewarding users based on content creation and interactions. 


Mei discloses the elements of the claimed invention as noted but does not disclose above limitation.  However, Raskin discloses:
Raskin [0062] In a second example, content can be presented with a user account identifier (e.g., global, local, etc.) identifying the user account posting the content.. However, modifying content channels can be based on any suitable data.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mei to obtain above limitation based on the teachings of Raskin for the purpose of identifying the user account posting the content.  

having the highest numbers of appearances among the application accounts referenced in the M objects; and
	Rayman [0032] The purpose of these modifiers is to reward users based on content creation and interactions which in turn, adds content and experience richness to the system. The "Number of Posts" rating modifier is calculated by measuring the uniform distribution of the number of Posts generated by that user, on a scale comprised of the average Posts by all users and the number of Posts by the highest Posting user(s). The user can receive up to 0.75 points based on this calculation. Users with fewer Posts than the average user receive a rating modifier of zero.

determining an object associated with the first topic and posted by the first application account as a native object.

	Callaghan [0019] Users scrolling to the bottom of a visible page can trigger another content retrieval so that in effect the page is an infinite scrolling action pulling down additional content article or scrolling through chronological postings to a social networking site. Interpretation:
First posting determines native object, see specification paragraph 18. 
A native object can refer to an object that is original and initially posted on a social platform.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mei to obtain above limitation based on the teachings of Callaghan for the purpose of determining the sequence of postings.  

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Mei, Moon, Chung, Ferreira, Raymen, Raskin and Callaghan and further in view of Thomas (US 2011/0087668) 
Regarding claim 16, the combination of Mei, Moon, Chung, Ferreira, Raymen, Raskin and Callaghan discloses the elements of the claimed invention as noted but does not disclose wherein the determining the first topic comprises: clustering a plurality of topics spreading in the social network to obtain a clustering result; and determining the first topic according to the clustering result.  However, Thomas discloses:
Thomas [0125] It is also noted that near-duplicate clustering as described herein can be a separate process from semantic clustering of documents. As is known in the art, in semantic clustering, documents are grouped into clusters based on the topics to which they pertain; a 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Mei, Moon, Chung, Ferreira, Raymen, Raskin and Callaghan to obtain above limitation for the purpose of determining a topic by means of clustering.  

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 filed on 9/1/2021 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ETIENNE PIERRE LEROUX whose telephone number is (571)272-4022.  The examiner can normally be reached on Monday through Friday, 8:00 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on 571 272 4080.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 

/ETIENNE P LEROUX/Primary Examiner, Art Unit 2161                                                                                                                                                                                                        
9/10/2021